DETAILED ACTION
This Office action is in response to original application filed 03/12/2021.
Claims 1-20 are pending. Claims 1-20 are rejected.

Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 04/08/2022 was filed prior to this Office action.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) is/are being considered by the examiner.

Examiner Notes/Objections
¶ 0017 of the instant specification recites, “determining which embedded content is close to the document vectors numbers of the article.” Initial examination of the passage leads to a conclusion that the term ‘numbers’ may be extraneous. Appropriate correction may be required.
Claim 19 is objected to for reciting “when at match does not occur” and should likely recite “when a match does not occur.” Appropriate correction is required.

Statutory Review under 35 USC § 101
Claims 1-11 are directed towards a method and have been reviewed.
Claims 1-11 appear to be statutory as the method is directed to significantly more than an abstract idea based on currently known judicial exceptions. Specifically, the claims are directed to converting a portion of an article into a document vector using a pre-trained domain-specific language model for an identified domain and using the document vector to query a datastore for media content results.
Claims 12-15 are directed toward a system and have been reviewed.
Claims 12-15 appear to be statutory, as the system includes hardware (one or more processors; memory) as disclosed in (¶ 0101; see also relevant ¶ 0053, ¶ 0099) of the applicant’s specification.
Claims 12-15 also appear to be statutory as they perform the method of claims 1-2, 4-5, and 8-10, which are directed to significantly more than an abstract idea based on currently known judicial exceptions.
Claims 16-20 are directed towards a method and have been reviewed.
Claims 16-20 appear to be statutory as the method is directed to significantly more than an abstract idea based on currently known judicial exceptions. Specifically, the claims are directed to converting a portion of an article into a vector using a pre-trained domain specific language model for a domain, converting a portion of stored content into a vector with the same language model, and generating predicted matches based on a similarity between the two.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 4-5 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

Claim 4 recites the limitation "filtering the obtained media content results of the query further includes filtering based on entities.” This language appears to indicate that there is to be a “filtering” step applied to the “obtained media content” in parent/independent claim 1. There is insufficient antecedent basis for this limitation in the claim. Claim 5 is rejected by virtue of its dependence on a rejected parent claim.
The first half of claim 14 (dependent on claim 12) is similar to that of claim 4 but introduces its “filtering” step and does not appear to have antecedent basis issues at this time.
Claims 18-19 (dependent on claim 16) also correctly refer to filtering and do not appear to have antecedent basis issues at this time.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-11; 12, and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Cierniak, U.S. Patent Application Publication No. 2015/0193537 (hereinafter Cierniak) in view of Wang, U.S. Patent Application Publication No. 2012/0191692 (hereinafter Wang) in further view of McIntire et al., U.S. Patent Application Publication No. 2007/0250901 (hereinafter McIntire) in further view of Maldonado et al., U.S. Patent Application Publication No. 2021/0366022 (filed June 10, 2020; hereinafter Maldonado).


Regarding claim 1, Cierniak teaches:
A method for automatically identifying additional content about an event in an article, comprising: (Cierniak FIG. 1, ¶ 0018: The supplemental searches identify electronic documents that supplement the context currently displayed for the user at client user terminal 105; The supplemental searches can be set by a user to identify documents that embody characteristics of the currently displayed context (e.g., a website currently displayed on a browser) to improve navigation through electronic document collection 115; Cierniak has recitations relevant to "an event" in an article; see FIG. 6, ele. 624 referring to a Volscians fight; see also FIG. 9, ele. 905 referring to a blogpost by Minucius Esquilinus posted Tuesday, April 13, 2010)
identifying a domain for the article; (Cierniak FIG. 1, ¶ 0018-0021: The supplemental searches identify electronic documents that supplement the context currently displayed for the user at client user terminal 105; a first database in search engine database 135 may be constrained to characterizing a subset of the electronic documents within electronic document collection 115, such as electronic documents found at a single domain; FIG. 3, ¶ 0032-0045, ¶ 0032: a user interface that can receive a user's settings of search constraints for supplemental searches; ¶ 0045: setting 330 constrains supplemental searches to searches of sites or domains for, e.g., entities named in the context currently displayed on display screen 120)
identifying an article type... (Cierniak FIG. 1, ¶ 0018-0021: The supplemental searches identify electronic documents that supplement the context currently displayed for the user at client user terminal 105; a first database in search engine database 135 may be constrained to characterizing a subset of the electronic documents within electronic document collection 115, such as ... electronic documents of a certain type (e.g., reviews, product information, or other document types); FIG. 3, ¶ 0036: a variety of different constraints can be set by settings; settings 305, 310 constrain supplemental searches to reviews of books, products, and businesses)
using one or more domain-specific ... tags... (Cierniak FIG. 5, ¶ 0053: Value columns 555 include values characterizing the associated attributes for the personalized supplemental searches; value columns 555 include the names of domains, document types (e.g., reviews, product information), and nodes (e.g., individuals or groups of individuals) that have been specified for supplemental searches; a single supplemental search can be personalized by multiple attributes and values)

converting at least a portion of the article into a document vector... (Cierniak FIG. 2, ¶ 0026-0027: client user terminal 105 can assemble semantic components of the currently displayed electronic document 125 into one or more context term vectors transmit the context term vectors to search engine system 110)
querying a datastore using the document vector, (Cierniak FIG. 2, ¶ 0026-0027: client user terminal 105 can assemble semantic components of the currently displayed electronic document 125 into one or more context term vectors transmit the context term vectors to search engine system 110 [shows querying]; FIG. 10, ¶ 0072-0076, ¶ 0072 shows vectors being used in a query: one or more context term vectors that embody semantic components of the currently displayed electronic document 125 can be used as constraints in the supplemental searches)
wherein the datastore stores media content having the identified domain and the identified article type; (Cierniak ¶ 0009 shows storage: Supplemental searches can be constrained by the search engine searching only those of the collection of databases that are constrained to persistently storing information characterizing electronic documents responsive to the supplemental search settings stored at the search constraint setting database; FIG. 3, ¶ 0036 shows that the responsive documents can have a specified article type: a variety of different constraints can be set by settings; settings 305, 310 constrain supplemental searches to reviews of books, products, and businesses; ¶ 0045 shows that the responsive documents can have a domain corresponding to that of the current article: setting 330 constrains supplemental searches to searches of sites or domains for, e.g., entities named in the context currently displayed on display screen 120; FIGs. 7-8, ¶ 0062-0065 show that the content can be media content: supplemental search result presentation 610 also includes likenesses 720 and text snippets 725 characterizing the responsive search results; information 810 drawn from electronic document collection 115 that characterizes the entity used to constrain the supplemental search and location 815 and contact 820 information for the entity)
obtaining media content results in response to the querying; (Cierniak FIG. 10, ¶ 0076-0077: The system performing process 1000 conducts a supplemental search that embodies both the determined (at 1010) characteristics of the current context and the accessed (at 1015) supplemental search settings at 1020; The system performing process 1000 conveys the supplemental search results to the user at 1025; FIGs. 7-8, ¶ 0062-0065 show media: supplemental search result presentation 610 also includes likenesses 720 and text snippets 725 characterizing the responsive search results; information 810 drawn from electronic document collection 115 that characterizes the entity used to constrain the supplemental search and location 815 and contact 820 information for the entity)
ranking the obtained media content results (Cierniak ¶ 0028: search engine system 110 will also rank the responsive search results according to their relevance to a query generated using both the current context and the identified search constraint settings; ¶ 0039-0041: the added content is ranked; FIGs. 7-8, ¶ 0062-0065 show media: supplemental search result presentation 610 also includes likenesses 720 and text snippets 725 characterizing the responsive search results; information 810 drawn from electronic document collection 115 that characterizes the entity used to constrain the supplemental search and location 815 and contact 820 information for the entity)
based on a temporal proximity to .. .the article (Cierniak ¶ 0018-0020: The supplemental searches identify electronic documents that supplement the context currently displayed for the user at client user terminal 105; The supplemental searches can be set by a user to identify documents that embody characteristics of the currently displayed context (e.g., a website currently displayed on a browser) to improve navigation through electronic document collection 115; search operations can include the identification of documents in collection 115 that satisfy constraints. The constraints can be ... non-textual constraints; Examples of non-textual constraints include ... constraints requiring responsive documents to be dated within a specified time frame)
and a relevance score assigned... (Cierniak ¶ 0039-0041: the added content is ranked; content added by other users whom are designated as having one type of relationships (e.g., "friend relationships") can be ranked ahead of content added by other users whom are designated as having a second type of relationships (e.g., "co-worker relationships"))
based on the ranking, ...causing the article and the at least one media content result to be presented. (Cierniak FIGs. 6-10, ¶ 0076-0077: The system performing process 1000 conveys the supplemental search results to the user at 1025; The conveyance of supplemental search results to the user can also include displaying the supplemental search results on display screen 120, e.g., in one or more portions 600, 700, 900, 900 (FIGS. 6, 7, 8, 9) of a user interface [these figures show presenting of both an article and media content, see especially FIG. 7 showing media through at least likenesses 720 and FIG. 8 showing location 815]; ¶ 0028 shows results being ranked: search engine system 110 will also rank the responsive search results according to their relevance)
Cierniak does not expressly disclose the bolded limitations shown below:
identifying an article type for the article using one or more domain-specific smart tags for the identified domain;
converting at least a portion of the article into a document vector using a pre-trained domain-specific language model for the identified domain;
ranking the obtained media content results based on a temporal proximity to the event in the article...
Cierniak further does not expressly disclose:
storing the article with at least one result of the obtained media content results embedded with the article;
However, Wang teaches:
identifying an article type for the article using one or more domain-specific smart tags for the identified domain; (Wang ¶ 0045-0048 shows a two-step classification of an article, relevant to the claimed identifying an article type using tags for an identified domain; ¶ 0048: the content analysis may search for the text on the page 310 and analyze such text to determine the context of the web site 310. Such text may include tags (e.g., HTML or XML) as well as text displayed in the web page 310; Such a categorization assigns semantic predefined categories to found text (e.g., text found within the web page 310 or in tags/metadata associated with the web page 310). Based on the assigned categorization of text within a web page 310, the general category/topic/context of the web page 310 may be determined)
ranking the obtained media content results based on a temporal proximity to the event in the article... (Wang ¶ 0062 shows keywords can correspond to events: the list is sorted based on the number of occurrences/times the keyword (e.g., "Peter" or "tennis") occurs in the media content 302. Thus, the more frequent a keyword (i.e. a particular name, event, location, etc.) is found in the media content, the higher priority that particular media content 304 is placed in the list; ¶ 0063 shows date/time stamps of media content: the potential matches list (or the determination of whether a match exists) may be sorted temporally; The date/time stamp of the media content 302 may be used. Alternatively, information such as the date the media content 302 was produced, released, etc. may be used for the temporal analysis/sorting [Wang is thus interpreted as contemplating temporal proximity to an article event])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the provision of relevant media content to a user viewing a webpage as in Wang with the provision of supplemental information to a user viewing an electronic document as in Cierniak.
In addition, both of the references (Cierniak and Wang) disclose features that are directed to analogous art, and they are directed to the same field of endeavor, such as obtaining supplemental information for a user viewing an electronic document.
Motivation to do so would be to improve the functioning of Cierniak involving its provision of supplemental information to a user based on predetermined search constraints with the functioning in Wang involving similar media content matching but with the addition of keyword frequency, temporal sorting, and content type sorting or matching (Wang ¶ 0061-0064). Motivation to do so would also be the teaching, suggestion, or motivation in Wang to dynamically perform content analysis and to utilize the results of such content analysis to dynamically embed/link media content on a web site/page (¶ 0012).
Cierniak in view of Wang does not expressly disclose the bolded limitations shown below:
converting at least a portion of the article into a document vector using a pre-trained domain-specific language model for the identified domain;
Cierniak in view of Wang further does not expressly disclose:
storing the article with at least one result of the obtained media content results embedded with the article;
However, McIntire teaches:
storing the article with at least one result of the obtained media content results embedded with the article; (McIntire ¶ 0232: These items of supplemental content may be stored in the library with a particular library entry; ¶ 0249: alter supplemental content already associated with media streams stored therein [these passages show storing]; ¶ 0373 also shows the claimed embedding with an article: Such a plurality of mappings allows the media stream S to be displayed, for example, with alternate supplemental content if embedded in a blog as opposed to on a web site) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the annotation of media streams in McIntire with the provision of supplemental information to a user viewing an electronic document as in Cierniak as modified.
In addition, both of the references (Cierniak as modified and McIntire) disclose features that are directed to analogous art, and they are directed to the same field of endeavor, such as supplementing electronic material.
Motivation to do so would be to improve the functioning of Cierniak as modified involving its display of supplemental information to a user with the ability in McIntire to store the supplemental content alongside existing media. Motivation to do so would also be the teaching, suggestion, or motivation in McIntire to improve search functionality by enabling the ability to search for specific types of content by differentiating tags that are derived from or relate to a type of portion of a media stream (McIntire ¶ 0159).
Cierniak in view of Wang and McIntire does not expressly disclose the bolded limitations shown below:
converting at least a portion of the article into a document vector using a pre-trained domain-specific language model for the identified domain;
However, Maldonado teaches this by teaching the following:
converting at least a portion of the article into a document vector using a pre-trained domain-specific language model for the identified domain; (Maldonado ¶ 0059: the pre-trained word embedding model uses a corpus of domain-specific language to learn a vector representation of words based on their respective contexts within sentences. This is based on a domain-specific vocabulary, specific to the class of items under consideration [shows identified domain]; ¶ 0061 describes conversion into a vector1: A document feature extractor 309 converts individual word embeddings (word vectors) of an item description 304 to a representation of the item description 304 as a whole, such as, a description vector 314) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the domain-specific language model training of Maldonado with the provision of entity-driven search result retrieval of Cierniak as modified.
In addition, both of the references (Cierniak as modified and Maldonado) disclose features that are directed to analogous art, and they are directed to the same field of endeavor, such as providing vector and term-driven search results.
Motivation to do so would be to improve the functioning of Cierniak as modified involving its provision of supplemental information to a user based on entities and vectors with the functioning in Maldonado involving similar word and vector functionality but with a pre-trained model and with domain-specific vocabulary (such as fashion-specific vocabulary). Motivation to do so would also be the teaching, suggestion, or motivation in Maldonado to make suitable recommendations based on inferred preferences rather than direct questioning (Maldonado ¶ 0044-0048).






Regarding claim 12, Cierniak teaches:
A system, comprising: one or more processors; memory in electronic communication with the one or more processor; and instructions stored in the memory, the instructions being executable by the one or more processors to: (Cierniak ¶ 0079-0083: The processes and logic flows described in this specification can be performed by one or more programmable processors executing one or more computer programs to perform actions by operating on input data and generating output; The essential elements of a computer are a processor for performing actions in accordance with instructions and one or more memory devices for storing instructions and data)
identify a domain for the article; (Cierniak FIG. 1, ¶ 0018-0021: The supplemental searches identify electronic documents that supplement the context currently displayed for the user at client user terminal 105; a first database in search engine database 135 may be constrained to characterizing a subset of the electronic documents within electronic document collection 115, such as electronic documents found at a single domain; FIG. 3, ¶ 0032-0045, ¶ 0032: a user interface that can receive a user's settings of search constraints for supplemental searches; ¶ 0045: setting 330 constrains supplemental searches to searches of sites or domains for, e.g., entities named in the context currently displayed on display screen 120)
identify an article type... (Cierniak FIG. 1, ¶ 0018-0021: The supplemental searches identify electronic documents that supplement the context currently displayed for the user at client user terminal 105; a first database in search engine database 135 may be constrained to characterizing a subset of the electronic documents within electronic document collection 115, such as ... electronic documents of a certain type (e.g., reviews, product information, or other document types); FIG. 3, ¶ 0036: a variety of different constraints can be set by settings; settings 305, 310 constrain supplemental searches to reviews of books, products, and businesses)
using one or more domain-specific ... tags... (Cierniak FIG. 5, ¶ 0053: Value columns 555 include values characterizing the associated attributes for the personalized supplemental searches; value columns 555 include the names of domains, document types (e.g., reviews, product information), and nodes (e.g., individuals or groups of individuals) that have been specified for supplemental searches; a single supplemental search can be personalized by multiple attributes and values)
convert at least a portion of the article into a document vector... (Cierniak FIG. 2, ¶ 0026-0027: client user terminal 105 can assemble semantic components of the currently displayed electronic document 125 into one or more context term vectors transmit the context term vectors to search engine system 110)
query a datastore using the document vector, (Cierniak FIG. 2, ¶ 0026-0027: client user terminal 105 can assemble semantic components of the currently displayed electronic document 125 into one or more context term vectors transmit the context term vectors to search engine system 110 [shows querying]; FIG. 10, ¶ 0072-0076, ¶ 0072 shows vectors being used in a query: one or more context term vectors that embody semantic components of the currently displayed electronic document 125 can be used as constraints in the supplemental searches)
wherein the datastore stores media content having the identified domain and the identified article type; (Cierniak ¶ 0009 shows storage: Supplemental searches can be constrained by the search engine searching only those of the collection of databases that are constrained to persistently storing information characterizing electronic documents responsive to the supplemental search settings stored at the search constraint setting database; FIG. 3, ¶ 0036 shows that the responsive documents can have a specified article type: a variety of different constraints can be set by settings; settings 305, 310 constrain supplemental searches to reviews of books, products, and businesses; ¶ 0045 shows that the responsive documents can have a domain corresponding to that of the current article: setting 330 constrains supplemental searches to searches of sites or domains for, e.g., entities named in the context currently displayed on display screen 120; FIGs. 7-8, ¶ 0062-0065 show that the content can be media content: supplemental search result presentation 610 also includes likenesses 720 and text snippets 725 characterizing the responsive search results; information 810 drawn from electronic document collection 115 that characterizes the entity used to constrain the supplemental search and location 815 and contact 820 information for the entity)
obtain media content results in response to the querying; (Cierniak FIG. 10, ¶ 0076-0077: The system performing process 1000 conducts a supplemental search that embodies both the determined (at 1010) characteristics of the current context and the accessed (at 1015) supplemental search settings at 1020; The system performing process 1000 conveys the supplemental search results to the user at 1025; FIGs. 7-8, ¶ 0062-0065 show media: supplemental search result presentation 610 also includes likenesses 720 and text snippets 725 characterizing the responsive search results; information 810 drawn from electronic document collection 115 that characterizes the entity used to constrain the supplemental search and location 815 and contact 820 information for the entity)
rank the obtained media content results (Cierniak ¶ 0028: search engine system 110 will also rank the responsive search results according to their relevance to a query generated using both the current context and the identified search constraint settings; ¶ 0039-0041: the added content is ranked; FIGs. 7-8, ¶ 0062-0065 show media: supplemental search result presentation 610 also includes likenesses 720 and text snippets 725 characterizing the responsive search results; information 810 drawn from electronic document collection 115 that characterizes the entity used to constrain the supplemental search and location 815 and contact 820 information for the entity)
based on a temporal proximity to .. .the article (Cierniak ¶ 0018-0020: The supplemental searches identify electronic documents that supplement the context currently displayed for the user at client user terminal 105; The supplemental searches can be set by a user to identify documents that embody characteristics of the currently displayed context (e.g., a website currently displayed on a browser) to improve navigation through electronic document collection 115; search operations can include the identification of documents in collection 115 that satisfy constraints. The constraints can be ... non-textual constraints; Examples of non-textual constraints include ... constraints requiring responsive documents to be dated within a specified time frame)
and a relevance score assigned... (Cierniak ¶ 0039-0041: the added content is ranked; content added by other users whom are designated as having one type of relationships (e.g., "friend relationships") can be ranked ahead of content added by other users whom are designated as having a second type of relationships (e.g., "co-worker relationships"))
based on the ranking, ...cause the article and the at least one media content result to be presented. (Cierniak FIGs. 6-10, ¶ 0076-0077: The system performing process 1000 conveys the supplemental search results to the user at 1025; The conveyance of supplemental search results to the user can also include displaying the supplemental search results on display screen 120, e.g., in one or more portions 600, 700, 900, 900 (FIGS. 6, 7, 8, 9) of a user interface [these figures show presenting of both an article and media content, see especially FIG. 7 showing media through at least likenesses 720 and FIG. 8 showing location 815]; ¶ 0028 shows results being ranked: search engine system 110 will also rank the responsive search results according to their relevance)
Cierniak does not expressly disclose the bolded limitations shown below:
identify an article type for the article using one or more domain-specific smart tags for the identified domain;
convert at least a portion of the article into a document vector using a pre-trained domain-specific language model for the identified domain;
rank the obtained media content results based on a temporal proximity to the event in the article...
Cierniak further does not expressly disclose:
store the article with at least one result of the obtained media content results embedded with the article;
However, Wang teaches:
identify an article type for the article using one or more domain-specific smart tags for the identified domain; (Wang ¶ 0045-0048 shows a two-step classification of an article, relevant to the claimed identifying an article type using tags for an identified domain; ¶ 0048: the content analysis may search for the text on the page 310 and analyze such text to determine the context of the web site 310. Such text may include tags (e.g., HTML or XML) as well as text displayed in the web page 310; Such a categorization assigns semantic predefined categories to found text (e.g., text found within the web page 310 or in tags/metadata associated with the web page 310). Based on the assigned categorization of text within a web page 310, the general category/topic/context of the web page 310 may be determined)
rank the obtained media content results based on a temporal proximity to the event in the article... (Wang ¶ 0062 shows keywords can correspond to events: the list is sorted based on the number of occurrences/times the keyword (e.g., "Peter" or "tennis") occurs in the media content 302. Thus, the more frequent a keyword (i.e. a particular name, event, location, etc.) is found in the media content, the higher priority that particular media content 304 is placed in the list; ¶ 0063 shows date/time stamps of media content: the potential matches list (or the determination of whether a match exists) may be sorted temporally; The date/time stamp of the media content 302 may be used. Alternatively, information such as the date the media content 302 was produced, released, etc. may be used for the temporal analysis/sorting [Wang is thus interpreted as contemplating temporal proximity to an article event])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the provision of relevant media content to a user viewing a webpage as in Wang with the provision of supplemental information to a user viewing an electronic document as in Cierniak.
In addition, both of the references (Cierniak and Wang) disclose features that are directed to analogous art, and they are directed to the same field of endeavor, such as obtaining supplemental information for a user viewing an electronic document.
Motivation to do so would be to improve the functioning of Cierniak involving its provision of supplemental information to a user based on predetermined search constraints with the functioning in Wang involving similar media content matching but with the addition of keyword frequency, temporal sorting, and content type sorting or matching (Wang ¶ 0061-0064). Motivation to do so would also be the teaching, suggestion, or motivation in Wang to dynamically perform content analysis and to utilize the results of such content analysis to dynamically embed/link media content on a web site/page (¶ 0012).
Cierniak in view of Wang does not expressly disclose the bolded limitations shown below:
convert at least a portion of the article into a document vector using a pre-trained domain-specific language model for the identified domain;
Cierniak in view of Wang further does not expressly disclose:
store the article with at least one result of the obtained media content results embedded with the article;
However, McIntire teaches:
store the article with at least one result of the obtained media content results embedded with the article; (McIntire ¶ 0232: These items of supplemental content may be stored in the library with a particular library entry; ¶ 0249: alter supplemental content already associated with media streams stored therein [these passages show storing]; ¶ 0373 also shows the claimed embedding with an article: Such a plurality of mappings allows the media stream S to be displayed, for example, with alternate supplemental content if embedded in a blog as opposed to on a web site) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the annotation of media streams in McIntire with the provision of supplemental information to a user viewing an electronic document as in Cierniak as modified.
In addition, both of the references (Cierniak as modified and McIntire) disclose features that are directed to analogous art, and they are directed to the same field of endeavor, such as supplementing electronic material.
Motivation to do so would be to improve the functioning of Cierniak as modified involving its display of supplemental information to a user with the ability in McIntire to store the supplemental content alongside existing media. Motivation to do so would also be the teaching, suggestion, or motivation in McIntire to improve search functionality by enabling the ability to search for specific types of content by differentiating tags that are derived from or relate to a type of portion of a media stream (McIntire ¶ 0159).
Cierniak in view of Wang and McIntire does not expressly disclose the bolded limitations shown below:
convert at least a portion of the article into a document vector using a pre-trained domain-specific language model for the identified domain;
However, Maldonado teaches this by teaching the following:
convert at least a portion of the article into a document vector using a pre-trained domain-specific language model for the identified domain; (Maldonado ¶ 0059: the pre-trained word embedding model uses a corpus of domain-specific language to learn a vector representation of words based on their respective contexts within sentences. This is based on a domain-specific vocabulary, specific to the class of items under consideration [shows identified domain]; ¶ 0061 describes conversion into a vector1: A document feature extractor 309 converts individual word embeddings (word vectors) of an item description 304 to a representation of the item description 304 as a whole, such as, a description vector 314) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the domain-specific language model training of Maldonado with the provision of entity-driven search result retrieval of Cierniak as modified.
In addition, both of the references (Cierniak as modified and Maldonado) disclose features that are directed to analogous art, and they are directed to the same field of endeavor, such as providing vector and term-driven search results.
Motivation to do so would be to improve the functioning of Cierniak as modified involving its provision of supplemental information to a user based on entities and vectors with the functioning in Maldonado involving similar word and vector functionality but with a pre-trained model and with domain-specific vocabulary (such as fashion-specific vocabulary). Motivation to do so would also be the teaching, suggestion, or motivation in Maldonado to make suitable recommendations based on inferred preferences rather than direct questioning (Maldonado ¶ 0044-0048).


Regarding claim 4, Cierniak in view of Wang and McIntire and Maldonado teaches all the features with respect to claim 1 above.
Wang teaches filtering the obtained media content results of the query. (Wang FIG. 3, ¶ 0053-0058: the content analysis 304 of the media content 302 may search for text, people, images, events, etc. and may tag, associate, or store metadata (in the database 306) for the media content that provides particular attributes for the content. Thus, as illustrated in FIG. 3, a content analyzer 304 may be used to analyze the media content/video 302 and store the results in database 306; see then ¶ 0060-0063: Various different types of matching algorithms may be utilized to determine the relevant media content 316 to provide to the internet portal 312; the frequency with which a particular image, text, etc. is included in the web page 310 is used to filter/determine a match in the media content)
Cierniak teaches the filtering further include[ing] filtering based on entities mentioned in the article and comparing the entities in the article with at least one entity from the obtained media content results. (Cierniak ¶ 0043-0045: setting 320 constrains supplemental searches to contextual searches about entities in the context currently displayed on display screen 120 [this constraining is relevant to the claimed filtering]. Contextual searches are searches in which a context is decomposed into semantic components and other documents which share those semantic components are identified. The semantic components of both the currently displayed context and the documents that are searched can be assembled into context term vectors that are compared to identify shared contexts [Cierniak describes performing searches about entities by comparing context term vectors of the currently displayed context [the claimed article] and of the searched documents [the claimed obtained media content results]])


Regarding claim 5, Cierniak in view of Wang and McIntire and Maldonado teaches all the features with respect to claim 4 above including:
wherein the ranking is in a descending order based on a number of entities in common between the article and the obtained media content results with a higher number of entities in common at a top of the ranking. (Wang ¶ 0061-0062; ¶ 0061: ranking the relevant media contents. A basic matching determination may rely on the number of times a particular text is mentioned in the media content 302 and web page 310. Thus, the frequency with which a particular image, text, etc. is included in the web page 310 is used to filter/determine a match in the media content (e.g., which may also rely on the frequency with which a term/image is found); ¶ 0062: if a web page [the article] contains numerous references to "Peter" or to "tennis", all media content 304 [relevant to obtained media content results] containing "Peter" or "tennis" may be retrieved as potential matches; In a basic sorting system, the list is sorted based on the number of occurrences/times the keyword (e.g., "Peter" or "tennis") occurs in the media content 302. Thus, the more frequent a keyword (i.e. a particular name, event, location, etc.) is found in the media content, the higher priority that particular media content 304 is placed in the list)

Regarding claim 6, Cierniak in view of Wang and McIntire and Maldonado teaches all the features with respect to claim 1 above including:
wherein causing the article and the at least one result of the obtained media content result to be presented is in response to the article being accessed using a webpage. (Cierniak ¶ 0004: The results of the supplemental searches can be displayed, e.g., in a sidebar in a web browser that can be opened or closed as the user desires; FIG. 1, ¶ 0018-0019: The supplemental searches can be set by a user to identify documents that embody characteristics of the currently displayed context (e.g., a website currently displayed on a browser))

Regarding claim 7, Cierniak in view of Wang and McIntire and Maldonado teaches all the features with respect to claim 1 above including:
wherein the pre-trained domain specific language model is trained on a set of input text tailored to the domain. (Maldonado FIG. 3A, ¶ 0055-0061, ¶ 0056: input images 302 and associated descriptions 304 of visual items [relevant to input text]; ¶ 0059: the pre-trained word embedding model uses a corpus of domain-specific language to learn a vector representation of words based on their respective contexts within sentences. This is based on a domain-specific vocabulary, specific to the class of items under consideration [shows text tailored to a domain])

Regarding claims 8 and 15, Cierniak in view of Wang and McIntire and Maldonado teaches all the features with respect to claims 1 and 12 above respectively including:
wherein the article is a text article. (Cierniak FIG. 1, ¶ 0018: The supplemental searches can be set by a user to identify documents that embody characteristics of the currently displayed context (e.g., a website currently displayed on a browser); ¶ 0026: the context can be characterized by identifying the names of entities found within the text of the currently displayed electronic document 125 and transmitting information characterizing those names to search engine system 110)

Regarding claim 9, Cierniak in view of Wang and McIntire and Maldonado teaches all the features with respect to claim 8 above including:
wherein the at least one result of the obtained media content results is media content that shows the event described in the text article. (Wang ¶ 0062 shows the claimed media content matching a text article: When basing matching on frequency, numerous matching media content 302 may be found for a particular web page 310. For example, if a web page [relevant to text article] contains numerous references to "Peter" or to "tennis", all media content 304 [media content] containing "Peter" or "tennis" may be retrieved as potential matches; the more frequent a keyword (i.e. a particular name, event, location, etc.) is found in the media content, the higher priority that particular media content 304 is placed in the list [this shows events can be considered as a keyword])

Regarding claim 10, Cierniak in view of Wang and McIntire and Maldonado teaches all the features with respect to claim 8 above including:
wherein the at least one result of the obtained media content results is a video that aligns specifically with the text article. (Wang ¶ 0046: the content of the web page 310 may be analyzed; The content analysis may include both a text-based analysis and/or an image-based analysis; see similar analysis in ¶ 0053: the content analysis 304 of the media content 302 may search for text, people, images, events, etc. [these passages show text being viewed]; see all this in light of the example in ¶ 0016: a media program may include an image of an actress; A matching engine matches the metadata from the web site with the metadata from the content analysis, and provides a link to the third party so that they may include associated video in a link or as embedded video [shows a video that aligns specifically with the content being viewed])

Regarding claim 11, Cierniak in view of Wang and McIntire and Maldonado teaches all the features with respect to claim 1 above including:
wherein the at least one result of the obtained media content results is a voice recording. (Wang ¶ 0038: media content (e.g., audio-visual programs such as television shows, movies, etc.); ¶ 0055: the media content 302 may contain audio that includes oral speech)


Regarding claim 14, Cierniak in view of Wang and McIntire and Maldonado teaches all the features with respect to claim 12 above.
wherein the instructions are further executable by the one or more processors to  filter the obtained media content results of the query (Wang FIG. 3, ¶ 0053-0058: the content analysis 304 of the media content 302 may search for text, people, images, events, etc. and may tag, associate, or store metadata (in the database 306) for the media content that provides particular attributes for the content. Thus, as illustrated in FIG. 3, a content analyzer 304 may be used to analyze the media content/video 302 and store the results in database 306; see then ¶ 0060-0063: Various different types of matching algorithms may be utilized to determine the relevant media content 316 to provide to the internet portal 312; the frequency with which a particular image, text, etc. is included in the web page 310 is used to filter/determine a match in the media content)
based on entities mentioned in the article and comparing the entities in the article with at least one entity from the obtained media content results, and (Cierniak ¶ 0043-0045: setting 320 constrains supplemental searches to contextual searches about entities in the context currently displayed on display screen 120 [this constraining is relevant to the claimed filtering]. Contextual searches are searches in which a context is decomposed into semantic components and other documents which share those semantic components are identified. The semantic components of both the currently displayed context and the documents that are searched can be assembled into context term vectors that are compared to identify shared contexts [Cierniak describes performing searches about entities by comparing context term vectors of the currently displayed context [the claimed article] and of the searched documents [the claimed obtained media content results]])
wherein the ranking is in a descending order based on a number of entities in common between the article and the obtained media content results with a higher number of entities in common at a top of the ranking. (Wang ¶ 0061-0062; ¶ 0061: ranking the relevant media contents. A basic matching determination may rely on the number of times a particular text is mentioned in the media content 302 and web page 310. Thus, the frequency with which a particular image, text, etc. is included in the web page 310 is used to filter/determine a match in the media content (e.g., which may also rely on the frequency with which a term/image is found); ¶ 0062: if a web page [the article] contains numerous references to "Peter" or to "tennis", all media content 304 [relevant to obtained media content results] containing "Peter" or "tennis" may be retrieved as potential matches; In a basic sorting system, the list is sorted based on the number of occurrences/times the keyword (e.g., "Peter" or "tennis") occurs in the media content 302. Thus, the more frequent a keyword (i.e. a particular name, event, location, etc.) is found in the media content, the higher priority that particular media content 304 is placed in the list)

Regarding claim 15, Cierniak in view of Wang and McIntire and Maldonado teaches all the features with respect to claim 12 above including:
wherein the article is a text article (Cierniak FIG. 1, ¶ 0018: The supplemental searches can be set by a user to identify documents that embody characteristics of the currently displayed context (e.g., a website currently displayed on a browser); ¶ 0026: the context can be characterized by identifying the names of entities found within the text of the currently displayed electronic document 125 and transmitting information characterizing those names to search engine system 110)
and the at least one result of the obtained media content results is media content that shows the event described in the text article (Wang ¶ 0062 shows the claimed media content matching a text article: When basing matching on frequency, numerous matching media content 302 may be found for a particular web page 310. For example, if a web page [relevant to text article] contains numerous references to "Peter" or to "tennis", all media content 304 [media content] containing "Peter" or "tennis" may be retrieved as potential matches; the more frequent a keyword (i.e. a particular name, event, location, etc.) is found in the media content, the higher priority that particular media content 304 is placed in the list [this shows events can be considered as a keyword])
or a video that aligns specifically with the text article. (Wang ¶ 0046: the content of the web page 310 may be analyzed; The content analysis may include both a text-based analysis and/or an image-based analysis; see similar analysis in ¶ 0053: the content analysis 304 of the media content 302 may search for text, people, images, events, etc. [these passages show text being viewed]; see all this in light of the example in ¶ 0016: a media program may include an image of an actress; A matching engine matches the metadata from the web site with the metadata from the content analysis, and provides a link to the third party so that they may include associated video in a link or as embedded video [shows a video that aligns specifically with the content being viewed])


Claims 2-3 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Cierniak in view of Wang in further view of McIntire in further view of Maldonado in further view of Ghoshal et al., U.S. Patent Application Publication No. 2020/0125575 (provided in the IDS; hereinafter Ghoshal).

Regarding claims 2 and 13, Cierniak in view of Wang and McIntire and Maldonado teaches all the features with respect to claims 1 and 12 above respectively including:
converting at least a portion of the media content into a content document vector using the pre-trained domain specific language model; (Maldonado FIG. 3A, ¶ 0055-0061; ¶ 0059: the pre-trained word embedding model uses a corpus of domain-specific language to learn a vector representation of words based on their respective contexts within sentences. This is based on a domain-specific vocabulary, specific to the class of items under consideration; ¶ 0061 describes conversion into a vector1: A document feature extractor 309 converts individual word embeddings (word vectors) of an item description 304 to a representation of the item description 304 as a whole, such as, a description vector 314; also relevant to the claim is the pre-training of FIG. 6, ¶ 0113-0114)
Cierniak in view of Wang and McIntire and Maldonado does not expressly disclose:
training a relevance model to identify the media content that is similar to the article using the document vector and the content document vector; and
generating a relevance score for the media content and the article using the relevance model, wherein the relevance score indicates a similarity between the article and the media content.
However, Ghoshal teaches:
training a relevance model to identify the media content that is similar to the article using the document vector and the content document vector; and (Ghoshal FIG. 5, ¶ 0062: the additional feature vectors 520 may be selected from the content repository 440 by executing one or more neural network trained image models, and providing the determined keywords 510 into the trained models; FIG. 12, ¶ 0080-0083: In step 1206, one or more vectors, compatible with one or more of the available vector spaces 430, may be generated based on the content received in step 1202 [shows document vector]; In step 1208, the feature vector generated in step 1206 may be compared to the compatible feature vector space 430 (or spaces 430a-n) that were populated during the processes 602-608 [shows content document vectors as shown in FIG. 6]; Based on the distances calculated, the engine 425 may rank feature vectors in ascending order of feature space distance, so that the smaller the distance between the two feature vectors, the higher the rank. Such techniques may allow the content recommendation engine 425 to determine a set of highest ranking feature vectors within the vector space(s) 430, which are most similar in features/characteristics/etc. to the feature vector generated in step 1206 based on the input received in step 1202 [shows similarity])
generating a relevance score for the media content and the article using the relevance model, wherein the relevance score indicates a similarity between the article and the media content. (Ghoshal FIG. 12, ¶ 0080-0083: In step 1208, the feature vector generated in step 1206 [corresponds to the article] may be compared to the compatible feature vector space 430 (or spaces 430a-n) that were populated during the processes 602-608 [corresponds to the media content as shown in FIG. 6]; Based on the distances calculated, the engine 425 may rank feature vectors in ascending order of feature space distance, so that the smaller the distance between the two feature vectors, the higher the rank [shows a relevance score]. Such techniques may allow the content recommendation engine 425 to determine a set of highest ranking feature vectors within the vector space(s) 430, which are most similar in features/characteristics/etc. to the feature vector generated in step 1206 based on the input received in step 1202 [shows similarity]; related use of a model is shown in FIG. 5, ¶ 0062 describing additional feature vectors: the additional feature vectors 520 may be selected from the content repository 440 by executing one or more neural network trained image models, and providing the determined keywords 510 into the trained models)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the provision of content item recommendations to a user authoring original media as in Ghoshal with the provision of supplemental information to a user viewing an electronic document as in Cierniak as modified.
In addition, both of the references (Cierniak as modified and Ghoshal) disclose features that are directed to analogous art, and they are directed to the same field of endeavor, such as obtaining supplemental information for a user viewing an electronic document.
Motivation to do so would be to improve the functioning of Cierniak as modified involving its provision of supplemental information to a user with the functioning in Ghoshal involving similar content item recommendations but with stronger emphasis on vectors generated for extracted elements, the extracted elements including at least keywords, topics, and features.
Motivation to do so would also be the teaching, suggestion, or motivation in Ghoshal to retrieve relevant content items (e.g., images, audio and/or video clips, links to related articles, etc.) and to present them to the content author to be reviewed, but also to allow them to be embedded within the original authored content (Ghoshal ¶ 0005).

Regarding claim 3, Cierniak in view of Wang and McIntire and Maldonado teaches all the features with respect to claim 1 above including:
wherein the temporal proximity is based on a difference between a ... date of the article and a date when the media content was published to the datastore. (Wang ¶ 0062-0063 shows date/time stamps of media content: the potential matches list (or the determination of whether a match exists) may be sorted temporally; The date/time stamp of the media content 302 may be used. Alternatively, information such as the date the media content 302 was produced, released, etc. may be used for the temporal analysis/sorting [Wang is interpreted as showing temporal proximity involving media content publish date])
Cierniak in view of Wang and McIntire and Maldonado does not expressly disclose a publication date of the article.
However, Ghoshal teaches a publication date of the article. (Ghoshal ¶ 0084; FIG. 30, ¶ 0093: an article content repository 440 may have metadata or other associated storage including article topics, dates, keywords, authors, publications, etc., for each article stored in the repository 440. In the example shown in FIG. 30, an article relating to deaths on Mount Everest has been identified as potentially related to the user's newly-created article, based on matching of the article topics [while Ghoshal primarily uses topic matching for this relation example, Ghoshal does mention dates and mentions the 'newly-created' nature of the user's article]) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the provision of content item recommendations to a user authoring original media as in Ghoshal with the provision of supplemental information to a user viewing an electronic document as in Cierniak as modified.
In addition, both of the references (Cierniak as modified and Ghoshal) disclose features that are directed to analogous art, and they are directed to the same field of endeavor, such as obtaining supplemental information for a user viewing an electronic document.
Motivation to do so would be to improve the functioning of Cierniak as modified involving its provision of supplemental information to a user with the functioning in Ghoshal involving similar content item recommendations but with stronger emphasis on metadata to be considered including article topics, dates, keywords, authors, and publications.


Claims 16-17 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Cierniak in view of Ghoshal in further view of Maldonado.

Regarding claim 16, Cierniak teaches:
A method for identifying additional content about an event in an article, comprising: (Cierniak FIG. 1, ¶ 0018: The supplemental searches identify electronic documents that supplement the context currently displayed for the user at client user terminal 105; The supplemental searches can be set by a user to identify documents that embody characteristics of the currently displayed context (e.g., a website currently displayed on a browser) to improve navigation through electronic document collection 115; Cierniak has recitations relevant to "an event" in an article; see FIG. 6, ele. 624 referring to a Volscians fight; see also FIG. 9, ele. 905 referring to a blogpost by Minucius Esquilinus posted Tuesday, April 13, 2010)
receiving an identification of a domain for the article; (Cierniak FIG. 1, ¶ 0018-0021: The supplemental searches identify electronic documents that supplement the context currently displayed for the user at client user terminal 105; a first database in search engine database 135 may be constrained to characterizing a subset of the electronic documents within electronic document collection 115, such as electronic documents found at a single domain; FIG. 3, ¶ 0032-0045, ¶ 0032: a user interface that can receive a user's settings of search constraints for supplemental searches; ¶ 0045: setting 330 constrains supplemental searches to searches of sites or domains for, e.g., entities named in the context currently displayed on display screen 120)
converting at least a portion of the article into an article document vector... (Cierniak FIG. 2, ¶ 0026-0027: client user terminal 105 can assemble semantic components of the currently displayed electronic document 125 into one or more context term vectors transmit the context term vectors to search engine system 110)
converting at least a portion of content stored in a datastore into a content document vector... (Cierniak ¶ 0009 shows content stored in a datastore: Supplemental searches can be constrained by the search engine searching only those of the collection of databases that are constrained to persistently storing information characterizing electronic documents responsive to the supplemental search settings stored at the search constraint setting database; Cierniak FIG. 3, ¶ 0043: The semantic components of both the currently displayed context and the documents that are searched can be assembled into context term vectors that are compared to identify shared contexts)
generating a list of predicted matches using ... the article document vector and the content document vector ... a similarity between the article and the content ... and the list of predicted matches includes the content similar to the article; (Cierniak FIG. 3, ¶ 0043: The semantic components of both the currently displayed context and the documents that are searched can be assembled into context term vectors that are compared to identify shared contexts [shows the claimed similarity between the article and the content, respectively]; see this in light of ¶ 0028: search engine system 110 will also rank the responsive search results [shows the claimed list of predicted matches] according to their relevance to a query generated using both the current context and the identified search constraint settings and select a subset of the responsive search results that are most likely to be relevant to the query for transmission)
applying at least one filter ... to filter the content based on temporal proximity to ... the article; (Cierniak ¶ 0018-0020: The supplemental searches identify electronic documents that supplement the context currently displayed for the user at client user terminal 105; The supplemental searches can be set by a user to identify documents that embody characteristics of the currently displayed context (e.g., a website currently displayed on a browser) to improve navigation through electronic document collection 115; search operations can include the identification of documents in collection 115 that satisfy constraints. The constraints can be ... non-textual constraints; Examples of non-textual constraints include ... constraints requiring responsive documents to be dated within a specified time frame)
generating a list of additional content in response to applying the at least one filter... (Cierniak FIG. 10, ¶ 0075-0077: The supplemental search settings can be stored, e.g., at search constraint setting database 140 (FIG. 1) in; The system performing process 1000 conducts a supplemental search that embodies both the determined (at 1010) characteristics of the current context and the accessed (at 1015) supplemental search settings at 1020; The system performing process 1000 conveys the supplemental search results to the user at 1025)
storing ... the list of additional content in a datastore; (Cierniak ¶ 0009: A database can include a collection of databases constrained to persistently storing information characterizing a proper subset of the electronic documents available on the Internet. Supplemental searches can be constrained by the search engine searching only those of the collection of databases that are constrained to persistently storing information characterizing electronic documents responsive to the supplemental search settings stored at the search constraint setting database)
and causing the article and the at least one of the additional content to be presented. (Cierniak FIGs. 6-10, ¶ 0076-0077: The system performing process 1000 conveys the supplemental search results to the user at 1025; The conveyance of supplemental search results to the user can also include displaying the supplemental search results on display screen 120, e.g., in one or more portions 600, 700, 900, 900 (FIGS. 6, 7, 8, 9) of a user interface [these figures show presenting of both an article and media content, see especially FIG. 7 showing media through at least likenesses 720 and FIG. 8 showing location 815]; ¶ 0028 shows results being ranked: search engine system 110 will also rank the responsive search results according to their relevance)


Cierniak does not expressly disclose converting at least a portion of the article using a pre-trained domain specific language model for the domain.
Cierniak does not expressly disclose converting at least a portion of content stored in a datastore using a pre-trained domain specific language model for the domain.
Cierniak further does not expressly disclose the bolded limitations shown below:
generating a list of predicted matches using a relevance score for the article document vector and the content document vector, wherein the relevance score indicates a similarity between the article and the content and is determined by a relevance model
applying at least one filter to the list of predicted matches to filter the content based on temporal proximity to the event in the article;
generating a list of additional content in response to applying the at least one filter to the list of predicted matches;
storing an association of the article and the list of additional content in a datastore;
However, Ghoshal addresses many of these limitations as seen below.
Ghoshal teaches:
generating a list of predicted matches using a relevance score for the article document vector and the content document vector, wherein the relevance score indicates a similarity between the article and the content and is determined by a relevance model and the list of predicted matches includes the content similar to the article; (Ghoshal FIG. 12, ¶ 0080-0083: In step 1208, the feature vector generated in step 1206 may be compared to the compatible feature vector space 430 (or spaces 430a-n) that were populated during the processes 602-608; Based on the distances calculated, the engine 425 may rank feature vectors in ascending order of feature space distance, so that the smaller the distance between the two feature vectors, the higher the rank [shows a relevance score]. Such techniques may allow the content recommendation engine 425 to determine a set of highest ranking feature vectors within the vector space(s) 430, which are most similar in features/characteristics/etc. to the feature vector generated in step 1206 based on the input received in step 1202 [shows similarity]; related use of a model is shown in FIG. 5, ¶ 0062 describing additional feature vectors: the additional feature vectors 520 may be selected from the content repository 440 by executing one or more neural network trained image models, and providing the determined keywords 510 into the trained models)
applying at least one filter to the list of predicted matches to filter the content (Ghoshal FIG. 43, ele. 4306-4308, ¶ 0213 shows the claimed list of predicted matches: In 4306, based upon the tags determined for the input content in 4302, the content recommendation system 4220 uses a tag matching technique to identify a set of matching content items from the collection of content items available for recommendation; ¶ 0245: the tag count scores calculated in 4308 may be used to filter out certain content items from further processing; the content items with the lowest tag count score (or some other threshold) may be filtered out from further processing in the flowchart)
based on temporal proximity to the event in the article; (Ghoshal ¶ 0084; FIG. 30, ¶ 0093: an article content repository 440 may have metadata or other associated storage including article topics, dates, keywords, authors, publications, etc., for each article stored in the repository 440)
generating a list of additional content in response to applying the at least one filter to the list of predicted matches; (Ghoshal FIG. 43, ele. 4306-4308, ¶ 0213-0218: In 4306, based upon the tags determined for the input content in 4302, the content recommendation system 4220 uses a tag matching technique to identify a set of matching content items from the collection of content items available for recommendation; In 4310, the matching content items are grouped (bucketed) into groups or buckets based upon the tag counts scores computed for the content items in 4308; ¶ 0245: the tag count scores calculated in 4308 may be used to filter out certain content items from further processing; the content items with the lowest tag count score (or some other threshold) may be filtered out from further processing in the flowchart)
storing an association of the article and the list of additional content in a datastore; (Ghoshal ¶ 0196: the content/tag information data store 4223 may store data identifying the content items retrieved from content repositories 4230, which may include the items themselves (e.g., images, web-pages, documents, media files, etc.), or additionally/alternatively may include references to the items (e.g., item identifiers, network addresses from which the content items can be retrieved, descriptions of the items, thumbnails of the items, etc.); FIG. 42, ¶ 0214: the collection of content items available for recommendations along with their associated tag information (e.g., tags associated with the content items and associated tag values) may be stored in the content/tag information data store 4223) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the provision of content item recommendations to a user authoring original media as in Ghoshal with the provision of supplemental information to a user viewing an electronic document as in Cierniak.
In addition, both of the references (Cierniak and Ghoshal) disclose features that are directed to analogous art, and they are directed to the same field of endeavor, such as obtaining supplemental information for a user viewing an electronic document.
Motivation to do so would be to improve the functioning of Cierniak involving its provision of supplemental information to a user with the functioning in Ghoshal involving similar content item recommendations but with stronger emphasis on vectors generated for extracted elements, the extracted elements including at least keywords, topics, and features.
Motivation to do so would also be the teaching, suggestion, or motivation in Ghoshal to retrieve relevant content items (e.g., images, audio and/or video clips, links to related articles, etc.) and to present them to the content author to be reviewed, but also to allow them to be embedded within the original authored content (Ghoshal ¶ 0005).
Cierniak in view of Ghoshal does not expressly disclose converting at least a portion of the article using a pre-trained domain specific language model for the domain.
Cierniak in view of Ghoshal does not expressly disclose converting at least a portion of content stored in a datastore using a pre-trained domain specific language model for the domain.
However, Maldonado addresses these limitations as seen below.
Maldonado teaches converting at least a portion of the article using a pre-trained domain specific language model for the domain. (Maldonado FIG. 3A, ¶ 0055-0061, ¶ 0056: input images 302 and associated descriptions 304 of visual items; ¶ 0059: the pre-trained word embedding model uses a corpus of domain-specific language to learn a vector representation of words based on their respective contexts within sentences. This is based on a domain-specific vocabulary, specific to the class of items under consideration [shows input text specific to a domain]; ¶ 0061 describes conversion into a vector1: A document feature extractor 309 converts individual word embeddings (word vectors) of an item description 304 to a representation of the item description 304 as a whole, such as, a description vector 314)
Maldonado teaches converting at least a portion of content stored in a datastore using a pre-trained domain specific language model for the domain. (Maldonado FIG. 3A, ¶ 0055-0061; ¶ 0059: the pre-trained word embedding model uses a corpus of domain-specific language to learn a vector representation of words based on their respective contexts within sentences. This is based on a domain-specific vocabulary, specific to the class of items under consideration; ¶ 0061 describes conversion into a vector1: A document feature extractor 309 converts individual word embeddings (word vectors) of an item description 304 to a representation of the item description 304 as a whole, such as, a description vector 314; also relevant to the claim and its recitation of content stored in a datastore is the pre-training of FIG. 6, ¶ 0113-0114) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the domain-specific language model training of Maldonado with the provision of entity-driven search result retrieval of Cierniak as modified.
In addition, both of the references (Cierniak as modified and Maldonado) disclose features that are directed to analogous art, and they are directed to the same field of endeavor, such as providing vector and term-driven search results.
Motivation to do so would be to improve the functioning of Cierniak as modified involving its provision of supplemental information to a user based on entities and vectors with the functioning in Maldonado involving similar word and vector functionality but with a pre-trained model and with domain-specific vocabulary (such as fashion-specific vocabulary). Motivation to do so would also be the teaching, suggestion, or motivation in Maldonado to make suitable recommendations based on inferred preferences rather than direct questioning (Maldonado ¶ 0044-0048).




Regarding claim 17, Cierniak in view of Ghoshal and Maldonado teaches all the features with respect to claim 16 above including:
receiving an article type for the article using one or more smart tags for the domain; (Ghoshal FIG. 12, ¶ 0077: receiving original authored content from a user via the client device 410, extracting features and/or tags from the content in real-time (or near real-time); ¶ 0079-0080: step 1204 may include using AI-based image classification tools as described above to identify particular image features and/or generate image tags)
receiving a content type for content stored in a datastore using the one or more smart tags for the domain; (Ghoshal FIG. 6, ¶ 0072: In step 604, the content item retrieved in step 602 may be parsed/analyzed/etc. in order to extract a set of item features or characteristics; For image content items, artificial intelligence-based image classification tools may be used to identify particular image features and/or generate image tags; ¶ 0074: a subset of the extracted/determined content features also may be saved as tags associated with the content item)
determining whether a match occurs between the one or more smart tags for the article and the one or more smart tags for the content; (Ghoshal FIG. 12, ¶ 0079-0080: In step 1206, one or more vectors, compatible with one or more of the available vector spaces 430, may be generated based on the content received in step 1202. Step 1206 may be similar or identical to step 606, discussed above. As discussed above, a vector may be generated based on the particular features within the content (and/or tags) identified in step 1204; FIG. 14, ¶ 0081: In step 1208, the feature vector generated in step 1206 may be compared to the compatible feature vector space 430 (or spaces 430a-n) that were populated during the processes 602-608, discussed above [shows involvement of claimed content stored in a datastore as evidenced by FIG. 6 involving content resource from repository])
providing the article and the content as input to the ... model in response to the one or more smart tags matching; and (Ghoshal FIG. 42, ¶ 0190-0195; ¶ 0190 shows tags matching in the environment of FIG. 42: Based upon tags information associated with the user input content and tags information associated with the collection of content items, the content recommendation system 4220 is configured to, using a tag matching technique, identify a set of matching content items for the user input content; ¶ 0195 shows related element content tagger 4222: the content tagger 4222 may use one or more machine-learning and/or artificial intelligence-based pre-trained models trained with training data to identify and extract content features to be used for determining the tags and the tag values for the content items; a model training system may generate one or more models, which may be trained in advance using machine-learning algorithms based on training data sets including a training data set of previous input data (e.g., text input, images, etc.), and the corresponding tags for the previous input data [previous input data is relevant to the claimed 'content']; For each machine learning model or model type, the trained models may be executed by one or more computing systems during which a content item is provided as input to the one or more models and the output from the models may identify the one or more tags to be associated with the content item, or the output of the models may be used to identify the one or more tags to be associated with the content item [a content item provided as input as relevant to the claimed 'article'])
selecting different content to compare to the article in response to the one or more smart tags not matching. (Ghoshal FIG. 12, ¶ 0086-0090 detail the events when tags do not match: FIG. 19, where the keywords extracted from an original authored text content resource are compared to a set of image tags stored for a set of image content resources. In this example, none of the extracted keywords (“Everest,” “Base Camp,” “Summit,” “Mountain,” or “Himalaya”) are exact matches for the image tags (“Mountaineer,” “Cappuccino,” or “Macaw”). In some embodiments, word/phrase parsing and processing techniques such as word stemming, word definition and/or synonym retrieval and analysis, etc., may be used to detect matches among related but non-matching terms [this shows using different content that would not normally be considered])
Maldonado teaches the pre-trained domain specific language model. (Maldonado FIG. 3A, ¶ 0055-0061, ¶ 0056: input images 302 and associated descriptions 304 of visual items; ¶ 0059: the pre-trained word embedding model uses a corpus of domain-specific language to learn a vector representation of words based on their respective contexts within sentences. This is based on a domain-specific vocabulary, specific to the class of items under consideration; ¶ 0061 describes conversion into a vector1: A document feature extractor 309 converts individual word embeddings (word vectors) of an item description 304 to a representation of the item description 304 as a whole, such as, a description vector 314; also relevant to the claim and its recitation of content is the pre-training of FIG. 6, ¶ 0113-0114) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the domain-specific language model training of Maldonado with the provision of entity-driven search result retrieval of Cierniak as modified.
Motivation to do so would be to improve the functioning of Cierniak as modified involving its provision of supplemental information to a user based on entities and vectors with the functioning in Maldonado involving similar word and vector functionality but with a pre-trained model and with domain-specific vocabulary (such as fashion-specific vocabulary).




Regarding claim 19, Cierniak in view of Ghoshal and Maldonado teaches all the features with respect to claim 16 above including:
wherein the at least one filter further includes at least one of a relevance score filter to filter the list of predicted matches by removing content from the list of predicted matches based on the relevance score, or an entity filter to filter the list of predicted matches by removing content from the list of predicted matches when [a] match does not occur between at least one entity discussed in the article and entities from the content. (Ghoshal FIG. 43, ¶ 0245: the tag count scores [see in light of relevance scores] calculated in 4308 may be used to filter out certain content items from further processing; the content items with the lowest tag count score (or some other threshold) may be filtered out from further processing in the flowchart [filtering out from further processing shows removal of content from an initial list of content] [the language "at least one of X or Y" allows an interpretation where Ghoshal teaching X teaches the entirety of the claim])

Regarding claim 20, Cierniak in view of Ghoshal and Maldonado teaches all the features with respect to claim 16 above including:
automatically embedding the list of additional content in the article; (Ghoshal ¶ 0005: relevant content items (e.g., images, audio and/or video clips, links to related articles, etc.), may be retrieved and presented to the content author to be reviewed and embedded within the original authored content; FIG. 4, ¶ 0058: receive content recommendations from content recommendation engine 425 in the form of additional content that is retrieved from the content repository 440 and linked or embedded into the content authoring user interface at the client device 410; FIG. 28, ¶ 0091: in step 2507 the retrieved images (or scaled-down versions of the images) may be transmitted back and embedded within the user interface at 415 (at screen region 2810))
storing the article with the embedded list of additional content in the datastore; and (Ghoshal ¶ 0196: the content/tag information data store 4223 may store data identifying the content items retrieved from content repositories 4230, which may include the items themselves (e.g., images, web-pages, documents, media files, etc.), or additionally/alternatively may include references to the items (e.g., item identifiers, network addresses from which the content items can be retrieved, descriptions of the items, thumbnails of the items, etc.) [the language here means that one of the embodiments involves storing the items themselves, which shows the claimed storing of the article with its additional content]; FIG. 42, ¶ 0214: the collection of content items available for recommendations along with their associated tag information [shown in ¶ 0196 above to include the content items themselves] (e.g., tags associated with the content items and associated tag values) may be stored in the content/tag information data store 4223)
displaying the article and the embedded list of additional content on a webpage (Cierniak FIGs. 6-10, ¶ 0076-0077: The system performing process 1000 conveys the supplemental search results to the user at 1025; The conveyance of supplemental search results to the user can also include displaying the supplemental search results on display screen 120, e.g., in one or more portions 600, 700, 900, 900 (FIGS. 6, 7, 8, 9) of a user interface [these figures show presenting of both a webpage and additional content, see especially FIG. 6 showing a igpayatinlay webpage and a list of additional content through supplemental search result presentation 610; see also FIG. 8 showing a vespernacafe webpage])
in response to the article being called or accessed by the webpage. (Cierniak ¶ 0004: The results of the supplemental searches can be displayed, e.g., in a sidebar in a web browser that can be opened or closed as the user desires; FIG. 1, ¶ 0018-0019: the supplemental searches can be performed automatically, e.g., without receipt of a trigger from the user. The supplemental searches can be set by a user to identify documents that embody characteristics of the currently displayed context (e.g., a website currently displayed on a browser))
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Cierniak in view of Ghoshal in further view of Maldonado in further view of Wang.

Regarding claim 18, Cierniak in view of Ghoshal and Maldonado teaches all the features with respect to claim 16 above including:
wherein filtering the content based on the temporal proximity further includes removing content from the list of predicted matches based on a difference between a publication date of the article ... exceeding a threshold value. (Ghoshal FIGs 25-30, ¶ 0092-0093: an article content repository 440 may have metadata or other associated storage including article topics, dates, keywords, authors, publications, etc., for each article stored in the repository 440. In the example shown in FIG. 30, an article relating to deaths on Mount Everest has been identified as potentially related to the user's newly-created article, based on matching of the article topics [while Ghoshal primarily uses topic matching for this relation example, Ghoshal does mention dates and mentions the 'newly-created' nature of the user's article]; see this in light of ¶ 0202: Using the ranked list of content items received from the content item ranker 4224, the recommendation selector 4225 is configured to select one or more particular content items to be recommended to user; only those content items having associated scores above a user-configurable threshold score may be selected to be recommended to the user)
Cierniak in view of Ghoshal and Maldonado does not expressly disclose a date when the content was published to the datastore.
However, Wang teaches this by teaching removing content from the list of predicted matches based on a difference between a date of the article and a date when the content was published to the datastore. (Wang ¶ 0062-0063 shows date/time stamps of media content: the potential matches list (or the determination of whether a match exists) may be sorted temporally; The date/time stamp of the media content 302 may be used. Alternatively, information such as the date the media content 302 was produced, released, etc. may be used for the temporal analysis/sorting [Wang thus contemplates matching involving media content publish date]) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the provision of relevant media content to a user viewing a webpage as in Wang with the provision of supplemental information to a user viewing an electronic document as in Cierniak as modified.
In addition, both of the references (Cierniak as modified and Wang) disclose features that are directed to analogous art, and they are directed to the same field of endeavor, such as obtaining supplemental information for a user viewing an electronic document.
Motivation to do so would be to improve the functioning of Cierniak as modified involving its provision of supplemental information to a user based on predetermined search constraints with the functioning in Wang involving similar media content matching but with the addition of temporal sorting (Wang ¶ 0061-0064). Motivation to do so would also be the teaching, suggestion, or motivation in Wang to dynamically perform content analysis and to utilize the results of such content analysis to dynamically embed/link media content on a web site/page (¶ 0012).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEDIDIAH P FERRER whose telephone number is (571)270-7695. The examiner can normally be reached Monday-Friday 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashish Thomas can be reached on (571)272-0631. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/J.P.F/Examiner, Art Unit 2164                                                                                                                                                                                                        September 27, 2022

/ASHISH THOMAS/Supervisory Patent Examiner, Art Unit 2164